In concurring in the judgment I deem it proper to say that the evidence contained in the record upon which the finding as to premeditation essential to sustain a verdict of guilty of murder in the first degree must depend, is exceedingly unsatisfactory to my mind. But, as shown in the opinion, there was some substantial evidence which, if believed by the jury and trial judge, would warrant the verdict, and that being the case an appellate court is not warranted in setting aside the verdict. The evidence opposed to the theory sustained by the verdict is, of course, not set forth in the opinion, but to my mind it is of such a nature as to render the evidence relied on by the prosecution very unsatisfactory, and to give rise to the most serious doubt of the guilt of the defendant of murder in the first degree.
Beatty, C.J., concurred.